
	

114 HR 903 IH: Health Exchange Security and Transparency Act of 2015
U.S. House of Representatives
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 903
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2015
			Mr. Pitts introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require notification of individuals of breaches of personally identifiable information through
			 Exchanges under the Patient Protection and Affordable Care Act, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Health Exchange Security and Transparency Act of 2015. 2.Notification of individuals of breaches of personally identifiable information through PPACA ExchangesNot later than two business days after the discovery of a breach of security of any system maintained by an Exchange established under section 1311 or 1321 of the Patient Protection and Affordable Care Act (42 U.S.C. 18031, 18041) which is known to have resulted in personally identifiable information of an individual being stolen or unlawfully accessed, the Secretary of Health and Human Services shall provide notice of such breach to each such individual.
		
